Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 20, 2018

The Court of Appeals hereby passes the following order:

A19A0604. THE STATE v. VICTOR HENDERSON.
A19A0605. THE STATE v. BENNIE WILLIS.

      The State has charged co-defendants Victor Henderson and Bennie Wills with
second-degree burglary and theft by receiving. The defendants moved to suppress
statements they allegedly made to law enforcement officers, and, after a Jackson
Denno1 hearing, the trial court granted the motion and ordered that the statements
would be excluded from the evidence presented at trial. The State then filed these
notices of appeal. We, however, lack jurisdiction because the trial court’s ruling has
not been reduced to writing.
      Pursuant to OCGA § 5-7-1 (a) (4), in a criminal case the State may file a direct
appeal from a pretrial decision which suppresses evidence on the ground that it was
illegally seized. The Supreme Court has held that this provision covers a pretrial
order, issued after a Jackson Denno hearing, that granted a defendant’s motion to
suppress his statement as involuntary. State v. Andrade, 298 Ga. 464 (782 SE2d 665)
(2016). Here, as in Andrade, the trial court held a Jackson Denno hearing and then
granted the defendants’ motion to suppress on the ground that the statements were
involuntary. Thus, the State’s appeal from the trial court’s ruling falls within the
scope of OCGA § 5-7-1 (a) (4).
      The record on appeal, however, does not include a written order granting the
motion to suppress. “It is elementary that an oral order is not final nor appealable
until and unless it is reduced to writing, signed by the judge, and filed with the clerk.”


      1
          See Jackson v. Denno, 378 U.S. 368 (84 SC 1774, 12 LE2d 908) (1964).
Sharp v. State, 183 Ga. App. 641, 642 (1) (360 SE2d 50) (1987). There is an
exception when the record “affirmatively shows that the State requested the trial court
to put the oral orders in written form and that the trial court refused to do so.” State
v. Lynch, 286 Ga. 98, 99 (686 SE2d 244) (2009) (punctuation omitted). See also
State v. Kipple, 294 Ga. App. 420, 422 (2) (669 SE2d 185) (2008). In this case, the
record on appeal does not reflect any such affirmative request by the State.2
Consequently, we lack jurisdiction to review the trial court’s ruling, and these appeals
are hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      2
        The clerk of the trial court sent a letter to our Clerk, stating that there is no
“Final Order Suppressing the Defendants’ Statement to Law Enforcement.” As an
attachment to this letter, the clerk provided an email from the prosecutor in which he
advised that the judge would not be entering a written order. The record itself,
however, does not reflect that the State asked the judge to enter a written order and
the judge denied that request.